 



Exhibit 10.1
EMPLOYMENT AND NON-COMPETITION AGREEMENT
     This EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is made
and entered into as of December 10, 2007 by and between PowerSecure
International, Inc., a Delaware corporation (the “Company”), and Christopher T.
Hutter, an individual who as of the date hereof resides in Simsbury, Connecticut
(“Officer”).
Recitals
     WHEREAS, Officer was engaged as an employee and appointed as the Vice
President and Chief Financial Officer of the Company on December 10, 2007; and
     WHEREAS, the Company desires to employ Officer, and Officer desires to
serve the Company, upon the terms and subject to the conditions set forth
herein; and
     WHEREAS, the Company and Officer desire to set forth the terms and
conditions of such employment in this Agreement;
Agreement
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements set forth herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Officer, intending to be legally bound hereby, agree as follows:
     Section 1. Employment. The Company hereby agrees to continue to employ
Officer, and Officer hereby agrees to continue to serve as an employee of the
Company, upon the terms and subject to the conditions set forth herein.
     Section 2. Term. The term of Officer’s employment hereunder shall continue
until and expire on December 10, 2012, unless earlier terminated in accordance
with the provisions of Section 5. In the event that this Agreement has not been
earlier terminated in accordance with the provisions of Section 5, the term of
Officer’s employment hereunder shall be automatically extended without further
action by the Company or Officer for additional successive one-year periods
unless either party, for any reason or no reason, shall have given written
notice of termination to the other party no less than 90 days prior to the
commencement of any one-year extension period. The term of Officer’s employment
hereunder, including any extension period, is sometimes hereinafter referred to
as the “Employment Term.”
     Section 3. Duties of Officer.
          (a) General Duties and Responsibilities. During and throughout the
Employment Term, Officer shall faithfully and diligently, to the best of his
ability, serve as the Vice President and Chief Financial Officer of the Company,
and in such additional management offices and capacities and with such
additional titles and duties as shall be designated by the Company’s Board of
Directors (the “Board”) during the Employment Term, shall have the authority and
perform the duties and responsibilities customary for such offices, shall report
to the Chief Executive Officer of the Company (the “CEO”) and to the Board, and
shall have such other duties as may be assigned





--------------------------------------------------------------------------------



 



to him from time to time by the CEO and the Board. Officer shall perform his
duties hereunder in accordance with the policies from time to time established
and amended by the Company and in accordance with all applicable laws and
regulations. Officer shall use his best efforts to promote the best interests of
the Company. Officer shall always be subject to the direction, approval and
control of the CEO and the Board in the performance of his duties. Officer
acknowledges and agrees that he may be required by the Company, without
additional compensation, to perform services for any other entity controlling,
controlled by, under common control with or otherwise affiliated with, the
Company (any such entity hereinafter referred to as an “Affiliate”), and to
accept such office or position with any Affiliate as the Board may reasonably
require, including but not limited to service as an officer and/or director of
an Affiliate.
          (b) Performance of Services. During and throughout the Employment
Term, Officer shall devote his full time, attention, skill, ability and energy
during normal business hours (and outside such hours when reasonably necessary
to perform Officer’s duties hereunder) exclusively to the business and affairs
of the Company and the performance of his duties under this Agreement. Officer
shall not, directly or indirectly, render any services of a business, commercial
or professional nature to any Person without the prior written consent of the
Board; provided, however, that the provisions this Section 3(b) shall not
preclude Officer from devoting time, ability, energy and attention outside
normal business hours throughout the Employment Term to reasonable participation
in community, civic, charitable or similar organizations, or the pursuit of
personal legal and financial affairs (including complying with Section 6 of the
General Release Agreement between Officer and ADVO, Inc., his previous employer)
which do not interfere or conflict with the performance of Officer’s duties
hereunder and are not adverse to the business or best interests of the Company.
          (c) Place of Employment. Officer shall perform his services hereunder
at the Company’s principal executive offices in Wake Forest, North Carolina or
at such other location as mutually agreed with the Board; provided, however,
that Officer agrees to undertake all reasonable travel required by the Company
to be conducted in connection with the business of the Company and the
performance of Officer’s duties hereunder.
     Section 4. Compensation. During and throughout the Employment Term, as
compensation for the services performed and other covenants made by Officer to
the Company hereunder, the Company shall pay and provide or cause to be provided
to Officer the following:
          (a) Base Salary. The Company shall pay Officer a base salary equal to
$275,000 per year (the “Base Salary”), payable in approximately equal
installments in accordance with the Company’s customary payroll practices.
Officer’s Base Salary shall be reviewed by or under the authority of the Board
(through its Compensation Committee) no less frequently than annually and may be
increased (but never decreased) in the sole discretion of the Board or the
Compensation Committee (although neither the Board nor the Compensation
Committee has any obligation to do so) based upon whatever factors the Board or
the Compensation Committee deems appropriate including, but not limited to,
Officer’s individual performance, the overall performance, profitability and
prospects of the Company and prevailing economic and industry factors.
          (b) Bonuses. So long as he remains employed with the Company, Officer
shall be entitled to receive the following bonuses:

2



--------------------------------------------------------------------------------



 



               (i) Annual Performance Bonus. Officer shall be eligible to
receive a bonus in a target amount of 35% of his Base Salary, as from time to
time in effect, for excellent service to the Company, based upon the achievement
of such performance goals as shall be established annually by the Compensation
Committee of the Board based in part upon the recommendation of the CEO.
               (ii) General Bonus Program. Officer’s eligibility to participate
in any other bonus program or any other form of profit-sharing participation for
senior executive officers of the Company not expressly provided for in this
Agreement shall be in the sole discretion of the Board or the Compensation
Committee.
          (c) Restricted Stock Grant. The Company hereby grants to Officer an
award of “Restricted Stock” under the Company’s 1998 Stock Incentive Plan, as
amended and restated from time to time, upon the following terms and conditions.
The award consists of 25,000 shares of Common Stock, par value $.01 per share,
of the Company (the “Restricted Shares”) that are subject to the terms and
conditions of the form of Restricted Stock Agreement attached hereto as Exhibit
A, and shall include 2,500 Restricted Shares that vest on the date of this
Agreement, 12,500 Restricted Shares that vest on December 10, 2012, provided
Officer has been employed continuously with the Company from the date hereof
through such vesting date, subject to earlier vesting under certain
circumstances as provided in the Restricted Stock Agreement (the “Service
Restricted Shares”); and (ii) 10,000 Restricted Shares that vest in four equal
annual installments for fiscal years 2008 through 2011 based upon performance
targets set forth in the Restricted Stock Agreement (the “Performance Restricted
Shares”). In the event of a Change in Control of the Company (either as defined
below or as defined in the Company’s 1998 Stock Incentive Plan, as amended and
restated, under which the Restricted Shares are issued), any unvested Restricted
Shares (regardless of whether they are Service Restricted Shares or Performance
Restricted Shares) shall immediately vest in full upon the effective date of the
Change in Control.
          (d) Vehicle. The Company shall provide to Officer a Company-owned or
leased vehicle suitable and appropriate for Officer to perform his duties
hereunder, and Officer shall be permitted to use such vehicle for personal use
so long as it is not used for any purpose that violates applicable law or is
detrimental to the Company. In lieu of the foregoing, but only with the consent
of Officer, the Company may pay an automobile allowance to Officer in an amount
sufficient to meet its obligations in this Section 4(d).
          (e) Relocation Expenses. The Company shall reimburse Officer for the
reasonable out-of-pocket expenses incurred by Officer (subject to providing
reasonable documentation to the Company thereof) in connection with
(i) Officer’s efforts to locate a principal residence in the Raleigh/Wake
Forest, North Carolina area and then relocating his family and possessions to
such new residence (excluding real estate commissions, housing costs and
mortgage expenses), and (ii) Officer’s living expenses in Wake Forest while he
serves the Company prior to such relocation (which living expenses shall include
lodging expenses at a hotel designated by the CEO). All such reimbursements are
subject to the Company’s prior receipt of written supporting documentation of
such expenses.
          (f) Employee Benefit Plans. Officer shall be entitled to participate
in all pension, 401(k), retirement, life, disability and health insurance,
hospitalization, major medical and other the employee benefit plans and
arrangements, if any (as in effect and as amended from time to

3



--------------------------------------------------------------------------------



 



time), to the extent that his position, tenure, salary, age, health and other
qualifications make his eligible to participate, generally made available by the
Company to comparable level employees, subject to and on a basis consistent with
the terms, rules and regulations, conditions and overall administration of such
plans and arrangements. Notwithstanding the foregoing sentence, the Company may
discontinue at any time any such employee benefit plan or arrangement, to the
extent permitted by the terms of such plans or arrangements, and shall not be
required to compensate Officer for the elimination of any such employee benefit
plans or arrangements.
          (g) Expenses. The Company shall, upon presentment by Officer of
appropriate receipts and vouchers therefor, reimburse Officer for all
reasonable, ordinary and necessary out-of-pocket business expenses incurred by
Officer in connection with the performance of his duties under this Agreement,
provided that such expenses are incurred and accounted for in accordance with
and subject to the normal policies and procedures of the Company.
          (h) Vacation. Officer shall be entitled to reasonable paid vacation
time in accordance with the policies of the Company applicable to executive
officers of the Company.
     Section 5. Termination of Employment. Notwithstanding the provisions of
Section 2, the Employment Term and Officer’s employment hereunder shall
terminate as follows:
          (a) Death. Officer’s employment hereunder shall automatically
terminate upon his death, and the Company shall pay to his designated
beneficiaries (or, if none, to his estate) the pro rata portion of his Base
Salary and all other accrued and vested but unpaid compensation through the date
of his death, including, if he dies on or after July 1 2007 of any fiscal year,
a prorated portion of any bonus that would have been earned based on criteria
established by the Board for that fiscal year, but for his death (a “Stub
Bonus”).
          (b) Disability. The Company shall have the right, in its sole
discretion, to terminate Officer’s employment hereunder in the event of
Officer’s “Disability” upon giving at least 30 days written notice to Officer of
its intention to terminate Officer’s employment. In such event, the Company
shall pay to Officer the pro rata portion of his Base Salary and all other
accrued and vested but unpaid compensation through the date of termination. Upon
termination by the Company in the event of Officer’s Disability, Officer shall
be entitled to receive the following: (i) the accrued but unpaid portion of his
Base Salary and any bonuses and other compensation that are earned, accrued or
vested but unpaid through the date of termination, including, if notice of
Disability is given on or after July 1 of any fiscal year, any Stub Bonus
applicable to that fiscal year; (ii) an amount equal to one-half of the full
Severance Amount, computed and payable as provided in Section 5(j), except that
the average Bonus shall be computed based only on the three fiscal years
preceding the fiscal year in which Officer’s employment is terminated (or, if
less, the number of fiscal years preceding his termination that Officer has been
employed hereunder), and the severance shall be payable in approximately equal
installments in accordance with the Company’s customary payroll practices over
the 12 months following the termination of Officer’s employment; (iii) for a
period of two years from the date of termination, the Company shall pay for, or
otherwise provide for at Company expense, the continuation of the same (if
available, and to the extent not available similar) life, accidental death,
disability, medical, dental and other insurance plans and benefits in which
Officer and his family participated prior to such termination; and (iv) any
other rights and benefits of any of the employee benefits earned, accrued or
vested (including under any plans in which he was participating) as of the date
of

4



--------------------------------------------------------------------------------



 



such termination, subject to the terms and conditions of such plans and
benefits, but Officer shall not attain vested status in any plans or benefits in
which he is not vested on the date of termination. For purposes of this
Agreement, “Disability” means the physical or mental inability of Officer, due
to illness, accident or other incapacity, to effectively perform the essential
functions of his duties hereunder for any period of 90 consecutive days, or
180 days during any twelve-month period, or which results from an incapacity
determined to be total and permanent as determined by an independent physician
selected by the Company.
          (c) By the Company for Cause. The Company shall have the right, in its
sole discretion, to terminate Officer’s employment hereunder at any time for
“Cause” immediately upon giving written notice of termination to Officer. Upon
his termination for Cause, Officer shall be entitled to receive only the accrued
but unpaid portion of his Base Salary through the date of termination, plus any
accrued and vested but unpaid bonuses and other compensation as of such date,
but Officer shall not be entitled to any other bonus or incentive compensation
for the fiscal year in which he was terminated. In addition, any unvested
portion of any option to purchase shares of Common Stock, and any unvested
portion of the Restricted Shares, shall expire without vesting. Officer shall
have no right to receive any other or further compensation or benefits. For
purposes of this Agreement, “Cause” means only the following:
               (i) The failure or refusal by Officer to perform any of his
material duties hereunder, or the breach by Officer of any of his obligations,
covenants, representations, warranties or acknowledgments hereunder, which
failure, refusal or breach is confirmed by a resolution adopted by the Board and
that remains unremedied or uncured for a period of 30 consecutive days after
specific written notice thereof is given to Officer by on or behalf of the
Board;
               (ii) Any act of dishonesty, fraud, breach of fiduciary duty or
bad faith by Officer that is materially detrimental to the Company or that
results in substantial personal enrichment of Officer; or
               (iii) The conviction of Officer, or the entering of a guilty plea
or a plea of no contest by Officer with respect to (A) a felony, or (B) a
misdemeanor that involves theft, fraud or dishonesty, results in Officer’s
imprisonment or materially impairs Officer’s ability to perform his duties
hereunder or materially damages the reputation or business of the Company.
          (d) By the Company Without Cause. The Company shall have the right, in
its sole discretion, to terminate Officer’s employment hereunder at any time,
without Cause, which termination shall be effective upon the giving of written
notice of such termination to Officer (or at such later date as the notice
provides). In such event, Officer shall be entitled to receive the following:
(i) all amounts of the Base Salary and any bonuses and other earned but unpaid
compensation that are earned, accrued or vested but unpaid through the date of
termination; (ii) an amount equal to the Severance Amount, computed and payable
as provided in Section 5(j); (iii) any unvested portion of the Restricted Shares
shall vest as follows: (A) the Service Restricted Shares, if then unvested,
shall immediately vest, and (B) the unvested Performance Restricted Shares
applicable for the fiscal year in which the termination occurs shall vest in the
event the Company attains the applicable Performance Goal for that fiscal year;
(iv) for a period of two years from the date of termination, the Company shall
pay for, or otherwise provide for at Company expense, the continuation of the
same (if available, and to the extent not available similar) life, accidental
death, disability, medical, dental and other insurance plans and benefits in
which Officer and his family participated prior to such termination; and (v) any
rights and benefits of any of the

5



--------------------------------------------------------------------------------



 



employee benefits earned, accrued or vested (including under any plans in which
he was participating) as of the date of such termination, subject to the terms
and conditions of such plans and benefits, but Officer shall not attain vested
status in any plans or benefits in which he is not vested on the date of
termination.
          (e) By Officer. Officer agrees not to voluntarily terminate his
employment hereunder, except by giving at least 60 days written notice to the
Company. Upon such voluntary termination by Officer, Officer shall be entitled
to receive only the following: (i) the accrued but unpaid portion of his Base
Salary and any bonuses and other compensation that are earned, accrued or vested
but unpaid through the date of termination; and (ii) any rights and benefits of
any of the employee benefits earned, accrued or vested (including under any
plans in which he was participating) as of the date of such termination, subject
to the terms and conditions of such plans and benefits, but Officer shall not
attain vested status in any plans or benefits in which he is not vested on the
date of termination.
          (f) Compensation Upon Termination of Employment Following a Change in
Control.
               (i) Amount of Compensation. If, during the Employment Term, a
“Change in Control” (as defined below) of the Company occurs, and within three
years after such date the Company shall terminate Officer’s employment without
“Cause” or the employment of Officer shall be terminated by Officer for any
reason, then:
(A) The Company shall pay to Officer in a lump sum in cash within 30 days after
the date of termination the aggregate of the following amounts:
(I) To the extent not theretofore paid, the Base Salary through the date of
termination at the rate in effect on the date the notice of termination was
given along with any earned but unpaid bonuses or other compensation; and
(II) the Severance Amount; and
(III) In the case of compensation previously deferred by Officer, all amounts of
such compensation previously deferred and not yet paid by the Company; and
(B) The Company shall, promptly upon submission by Officer of supporting
documentation, pay or reimburse to Officer all costs and expenses paid or
incurred by Officer prior to the date of termination which would have been
payable under this Agreement if Officer’s employment had not terminated; and
(C) For a period of two years from the date of termination, Officer and his
family shall be permitted to continue to participate in all life, accidental
death, disability, medical, dental and other insurance plans of the Company. If,
despite the provisions of this Section 5(f), benefits shall not be available
under any of such plans because Officer is no longer an employee of the Company,
then the Company itself shall, to the extent necessary, pay or provide for
payment of similar benefits to Officer and/or Officer’s family.

6



--------------------------------------------------------------------------------



 



               (ii) Definition of Change in Control. For the purpose of this
Agreement, a “Change in Control” of the Company shall be deemed to have occurred
only if:
(A) Any person or group (as such terms are used in Sections 13 (d) (3) and 14
(d) (2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
acquires the beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of 50% or more of the aggregate
voting power of all classes of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors of the Company; or
(B) Individuals who, as of any given date, constitute the Board of Directors of
the Company (the “Board” generally, and as of the date hereof, the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
within 12 months after such date, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least three-fifths of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such individual were a member of the
Incumbent Board; or
(C) Consummation by the Company of a reorganization, merger, combination, or
consolidation, in each case, unless, following such reorganization, merger,
combination, or consolidation, (I) more than 50% of, respectively, the then
outstanding shares of common stock of the corporation or other entity resulting
from such reorganization, merger, combination or consolidation and the aggregate
voting power of the then outstanding voting securities of the resulting
corporation or other entity entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Common Stock and outstanding voting
securities of the Company immediately prior to such reorganization, merger,
combination, or consolidation, in substantially the same proportion as their
ownership immediately prior to such reorganization, merger, combination, or
consolidation, and (II) at least a majority of the members of the board of
directors of the corporation or other entity resulting from such reorganization,
merger, combination or consolidation were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such
reorganization, merger, combination or consolidation; or
(D) Approval by the stockholders of the Company of the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation or other entity with respect to which following such sale or other
disposition the conditions described in clauses (I) and (II) of
Section 5(f)(ii)(C) are satisfied.

7



--------------------------------------------------------------------------------



 



               (iii) Legal Expenses. In the event the Company fails to pay any
amounts or to provide any benefits due to Officer hereunder in the event of a
Change in Control within 30 days after Officer gives the Company written notice
thereof, Officer shall be entitled to commence an action against the Company to
recover such amounts due to him and, if he prevails in the action, shall be
entitled to receive his attorneys fees and expenses in such action.
          (g) Expiration of Employment Term. In the event of the expiration of
the Employment Term (including any renewal or extension period hereunder)
without further renewal or extension, Officer shall be entitled to receive
(i) all amounts of the Base Salary and any bonuses and other compensation
earned, accrued or vested but unpaid through the date of expiration, including,
if such expiration occurs on or after July 1 of any fiscal year, any Stub Bonus
applicable to that fiscal year; (ii) any rights and benefits of any of the
employee benefits earned, accrued or vested (including under any plans in which
he was participating) as of the date of such termination, subject to the terms
and conditions of such plans and benefits, but Officer shall not attain vested
status in any plans or benefits in which he is not vested on the date of
termination; and (iii) an amount equal to one-half of the full Severance Amount,
computed and payable as provided in Section 5(j), payable in approximately equal
installments in accordance with the Company’s customary payroll practices over
the 12 months following the termination of Officer’s employment, provided that
the expiration of the Employment Term was not the result of Officer giving
written notice of termination as provided in Section 2; (iv) for a period of one
year from the date of termination, the Company shall pay for, or otherwise
provide for at Company expense, the continuation of the same (if available, and
to the extent not available similar) life, accidental death, disability,
medical, dental and other insurance plans and benefits in which Officer and his
family participated prior to such termination;.
          (h) No Further Obligation to Officer. The payments and benefits (if
any) required to be made or provided to Officer pursuant to this Section 5 shall
be in full and complete satisfaction of, and shall constitute the full
settlement and release of the Company by Officer with regard to, all obligations
of the Company owed to Officer pursuant to this Agreement. After the date of
termination of Officer’s employment hereunder, the Company shall have no further
obligations to Officer under this Agreement except as otherwise set forth
herein.
          (i) Survival of Officer’s Obligations. Notwithstanding the termination
of this Agreement by either party hereto for any reason, the obligations of
Officer under Section 6 and the other provisions thereof shall survive the
termination or expiration of this Agreement or Officer’s employment hereunder
and shall remain in full force and effect for the period provided therein.
          (j) Computation and Payment of Severance Amount. For purposes of this
Agreement, the term “Severance Amount” shall mean an amount equal to two times
the sum of the following: (I) the “Base Salary Component,” which shall be equal
to the highest Base Salary of Officer during the Employment Term, plus (II) the
“Bonus Component,” which shall be equal to the average bonus awarded to Officer
for the two fiscal years of the Company immediately preceding the fiscal year in
which Officer’s employment is terminated and of the bonus that would have been
awarded to Officer (if his employment had not terminated) for the fiscal year in
which his employment is terminated based on any objective criteria established
during that fiscal year by the Board, or, if greater, for the three fiscal years
preceding the fiscal year in which his employment is terminated; provided,
however, that (i) in the event Officer’s employment is terminated prior to
December 31, 2010, then the Bonus Component shall be based upon the average
bonus awarded to Officer for the fiscal years of his employment hereunder, and
(ii) in any event, the Bonus

8



--------------------------------------------------------------------------------



 



Component shall be no more than one times the Base Salary Component. The
Severance Amount shall be payable in approximately equal installments in
accordance with the Company’s customary payroll practices over the 24 months
following the termination of Officer’s employment hereunder.
          (k) Release of Claims. Upon termination of Officer’s employment for
any reason, other than by the Company for Cause, Officer agrees to execute a
release of all claims against the Company and its subsidiaries, affiliates,
directors, officers, employees, stockholders, agents an representatives,
substantially in the same form as standard releases used by the Company in
employee terminations, and the Company agrees to execute a similar mutual
release of all claims against Officer.
          (l) Indemnification. The Company shall not take any action, after the
termination of Officer’s employment hereunder, that adversely affects Officer’s
rights to indemnification against the Company that accrued during the Employment
Term.
     Section 6. Covenants. In consideration in part for the compensation to be
paid to Officer hereunder by the Company, and in order to induce the Company to
enter into this Agreement, Officer hereby makes the following covenants to the
Company:
          (a) Covenant Not to Compete. During the Employment Term and for a
period of (i) two years, in the event Officer receives the full Severance Amount
set forth in Section 5(c), and (ii) one year, in all other events (the
“Restricted Period”), Officer shall not, directly or indirectly, alone or in
association with others, whether as owner, shareholder, employee, Officer,
director, partner, manager, member, lender, investor, consultant, principal,
agent, independent contractor, co-venturer or in any other capacity, invest in,
engage in, have a financial interest in, be in any other way connected or
affiliated with, or render advice or services to, any Person that is in
competition with the Company in the United States or in any other country in
which the Company does a material amount of business or otherwise has material
operations.
               (i) Competition with the Company. For purposes of this Agreement,
(A) the phrase “in competition with the Company” shall be deemed to include
competition with the Company and its subsidiaries and Affiliates, or their
respective successors or assigns, or the businesses of any of them, and (B) a
business shall be deemed to be in competition with the Company if it is engaged
in any business activity or has products or services that are the same or
similar to the material business activities, products or services of the Company
during the Employment Term. Notwithstanding the foregoing, nothing herein
contained shall prevent Officer from acquiring and holding for investment up to
five percent (5%) of any class of securities of any corporation, if such
securities are listed or traded on a national securities exchange or the Nasdaq
Stock Market or in the over-the-counter market.
               (ii) Interpretation of Covenant. The parties hereto acknowledge
and agree that the duration and area for which the covenant not to compete set
forth in this Section 6(a) is to be effective are fair and reasonable and are
reasonably necessary for the protection of the Company and its business and good
will, and Officer hereby waives any objections to or defenses in respect
thereof. In the event that any court determines that any portion of the time
period or the area, or both of them, are unreasonable, arbitrary or against
public policy, and that such covenant is to such extent unenforceable, illegal
or invalid, the parties hereto agree that this Section 6(a) shall be deemed
amended to delete therefrom such provisions or portions adjudicated to be
unenforceable, illegal or invalid so that the covenant shall remain in full
force and effect for the greatest time period and in the greatest geographical
area that would render it enforceable, legal and valid. The parties

9



--------------------------------------------------------------------------------



 



intend that the covenant set forth in this Section 6(a) shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and one for each and every political
subdivision of each and every other country where the covenant is intended to be
effective and is not proscribed by law.
          (b) Covenant Regarding Disclosure or Use of Confidential Information.
               (i) Officer acknowledges that during the Employment Term and as a
result of his employment by the Company, he has and will continue to learn,
obtain and have access to confidential and proprietary information regarding the
business and affairs of the Company and its Affiliates. Officer hereby agrees
that at all times during and after the Employment Term he shall keep strictly
confidential and hold in confidence all Confidential Information (as defined
below), and shall not, directly or indirectly, use any Confidential Information
for Officer’s own benefit or for the benefit of any other Person or divulge,
disclose, communicate or otherwise reveal any Confidential Information to any
Person in any manner whatsoever, other than to the directors, employees and
agents of the Company, and then only in the course of the Company’s affairs to
the extent necessary for them to perform services to and responsibilities on
behalf of the Company, or to any other Persons but only to the extent necessary
for Officer to perform his duties and responsibilities to the Company hereunder.
               (ii) As used herein, “Confidential Information” means any and all
information, however documented, which is confidential property or otherwise
non-public, related to the business and affairs of the Company and its
Affiliates, including, but not limited to, their assets, properties, operations,
finances, practices, procedures, policies, methods, contracts, agreements and
arrangements, lending policies, pricing policies, price lists, financial plans,
business plans, financial information, financial projections, budgets, marketing
strategies and techniques; the identity and location of all past, present and
prospective customers, suppliers, affiliates, debtors, creditors, lenders,
employees, consultants, advisors, agents, distributors, wholesalers, clients and
others who have dealings with the Company; trade secrets, processes,
photographs, graphics, product specifications, formulas, compositions, samples,
inventions, ideas, research and development; patents, patent applications;
copyrights and copyright applications (in any such case, whether registered or
to be registered in the United States or any foreign country) applied for,
issued to or owned by the Company; any and all processes, computer programs and
software (including object code and source codes, database, technologies,
engineering or technical data, drawings, sketches or designs, manufacturing or
distribution methods or techniques; and any other information known to Officer
to be confidential, proprietary, secret or otherwise non-public information.
               (iii) Officer hereby acknowledges and agrees that, as between the
Company and Officer, all of the Confidential Information, however documented,
whether or not developed, created or modified by Officer, is the exclusive
property of the Company.
               (iv) Upon the termination or expiration of the Employment Term,
Officer shall leave with or return to the Company, without making or retaining
any copies, or other records of, all Confidential Information including all
copies, summaries, abstracts thereof and all memoranda, notes, records, reports,
books, letters, customer lists, manuals and other writings or documents
whatsoever pertaining thereto. Notwithstanding the foregoing, as used herein
“Confidential Information” does not mean or include any information that is
generally available to the public other than as a result of a direct or indirect
disclosure by Officer.

10



--------------------------------------------------------------------------------



 



          (c) Covenants Regarding Business Relationships. Officer agrees that
during and throughout the Employment Term and the Restricted Period, except when
acting on behalf of the Company, he shall not, directly or indirectly,
(i) employ, solicit, induce, engage or cause any director, officer, employee,
independent contractor, consultant, salesman or other agent of the Company
(whether now or hereafter engaged by the Company) to (A) terminate his
employment or engagement with the Company, (B) accept employment or engagement
or otherwise render services to any other Person or business (wherever located,
and regardless of type of business conducted), or (C) interfere with the
business of the Company; or (ii) solicit any clients or customers of the Company
for a competitive purpose or interfere in any business relationship between the
Company and any other Person, including any Person who was at any time an
employee, consultant, contractor, advisor, supplier, lender or customer of the
Company. Officer shall not, at any time during or after the Employment Term,
disparage the business reputation of the Company or any of its shareholders,
directors, officers, employees or agents or take actions that are harmful to the
Company’s good will with others.
          (d) Intellectual Property. During and throughout the Employment Term
and the Restricted Period, Officer agrees to disclose to the Company any and all
ideas, improvements, techniques, modifications, processes, inventions,
developments, discoveries, trade secrets, trademarks, service marks, copyrights,
trade names, business plans and any work of authorship (“Intellectual Property”)
developed, conceived, created, made, devised, discovered, acquired or acquired
knowledge of, by Officer during the Employment Term, either by himself or in
conjunction with any other Person, which relates in any way, directly or
indirectly, or may be useful in any manner in the business of the Company or its
Affiliates, and any such item that is based upon or utilizes Confidential
Information, whether or not the Company or its Affiliates obtains a patent,
trademark, service mark or copyright thereon. Officer hereby agrees that the
Intellectual Property shall become and remain the sole and exclusive property of
the Company. Officer hereby acknowledges that all of Officer’s writing, works of
authorship and other Intellectual Property are works made for hire and the
property of the Company, including patents, trademarks, service marks,
copyrights and other intellectual property rights pertaining thereto. Officer
shall, at the request and cost of the Company or any of its Affiliates, render
assistance as the Company deems necessary or desirable to secure, prosecute
and/or defend the rights thereto by patent, trademark, service mark, copyright
to otherwise to the Company or its Affiliates, including without limitation the
assignment, transfer and conveyance to the Company or its Affiliates of all of
Officer’s right, title and interest in and to the Intellectual Property.
          (e) Officer’s Acknowledgment. The Company spends considerable amounts
of time, money and effort in developing and maintaining good will in its
industry. Officer agrees the covenants contained within this Section 6 (i) are
reasonable and necessary in all respects to protect the goodwill, trade secrets,
confidential information, and business interests of the Company; (ii) are not
oppressive to Officer; (iii) do not impose any greater restraint on Officer than
is reasonably necessary to protect the goodwill, trade secrets, confidential
information and legitimate business interests of the Company; and (iv) will not,
upon the termination, of Officer’s employment with the Company for any reason
whatsoever, cause Officer to be unable to earn a living that is suitable and
acceptable to Officer.
          (f) Equitable Relief. Officer hereby acknowledges and agrees that his
services to be rendered to the Company hereunder and his obligations contained
in this Section 6 are of special, unique and personal character which gives them
a peculiar value to the Company, that the Company cannot be reasonably or
adequately compensated in money damages in an action at law in the event Officer
breaches any obligations under this Section 6, and that the provisions of this

11



--------------------------------------------------------------------------------



 



Section 6 are reasonable and necessary to protect the business of the Company.
Officer therefore expressly agrees that, in addition to any other rights or
remedies which the Company may have at law or in equity or by reason of any
other agreement, the Company shall be entitled to injunctive and other equitable
relief in the form of temporary, preliminary and permanent injunctions without
posting bond or other security in the event of any actual or threatened breach
of any such obligation by Officer and without the necessity of proving actual
damages, and to discontinue any salary, bonus, benefits and/or insurance
continuation provided hereunder. Nothing in this Agreement shall be construed to
prohibit the Company from pursuing any other remedy, and Officer agrees that all
remedies of the Company are cumulative.
          (g) Nature of Covenants. Officer’s covenants in Section 6 are
independent covenants, and the existence of any claim by Officer against the
Company under this Agreement or otherwise will not excuse Officer’s breach of,
or waive Officer’s obligation to perform, any covenant in this Section 6. If
Officer’s employment hereunder terminates for any reason, or the Employment Term
expires, this Section 6, and the other terms and conditions of this Agreement
necessary or appropriate to enforce the covenants of Officer in Section 6, shall
survive and remain in full force and effect.
     Section 7. Representations and Warranties of Officer. Officer represents
and warrants to the Company that (a) Officer is under no contractual or other
restriction, arrangement or obligation which is or will be breached by or in
conflict or inconsistent with his execution and delivery of this Agreement, the
performance of his duties hereunder, or the other rights of the Company
hereunder, and (b) Officer is under no physical or mental disability or
incapacity that would hinder the performance of his duties under this Agreement.
     Section 8. Consolidation, Merger or Sale of Assets. Nothing in this
Agreement shall preclude the Company from consolidating with, merging into, or
transferring all or substantially all of its assets to another entity which
assumes all of the Company’s obligations and undertakings hereunder. Upon such a
consolidation, merger or transfer of assets, the term “Company” as used herein
shall mean such other entity, and this Agreement shall continue in full force
and effect.
     Section 9. Officer Acknowledgment; Counsel. Officer acknowledges by
executing this Agreement and delivering it to the Company that (i) he has read
all of the terms and conditions hereof, including his obligations, covenants,
representations and warranties to the Company; (ii) the covenants of Officer in
Section 6 are essential elements of this Agreement, and the Company would not
have entered into this Agreement without Officer’s agreement to comply with such
covenants; (iii) each and every term, covenant and restriction in this Agreement
is reasonable and necessary for the proper protection of the Company’s business;
and (iv) he has been advised by the Company that he should consult with
independent counsel of his choice and have such counsel review this Agreement
and render advice thereon to Officer, and Officer has either done so or
voluntarily elected not to do so.

12



--------------------------------------------------------------------------------



 



     Section 10. Taxes. All payments required to be made by the Company
hereunder to Officer shall be subject to withholding of such amounts relating to
taxes as the Company may reasonably determine it should withhold pursuant to any
applicable federal, state or local law or regulation. In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provision for payment of taxes, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold such taxes have
been satisfied.
     Section 11. No Attachment. Except as required by law, no right to receive
payment under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation or to
execution, attachment, levy, or similar process of assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect.
     Section 12. General Provisions.
          (a) Governing Law. This Agreement shall in all respects be governed
by, and construed in accordance with, the internal substantive laws of the State
of Delaware, without giving effect to any conflict or choice of law principles
or rules.
          (b) Amendment. This Agreement may not be amended or modified in whole
or in part in any manner except in a writing which makes reference to this
Agreement executed by both parties hereto.
          (c) Assignment. Neither the Agreement, nor any rights, obligations or
duties hereunder, may be assigned or delegated by any party hereto without the
prior written consent of the other party hereto; provided, however, that this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company upon any sale of all or substantially all of the
Company’s stock or assets, or upon any merger, consolidation or reorganization
of the Company with or into any other Person, so long as such successors or
assigns assume all of the Company’s obligations hereunder. As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.
          (d) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns.
          (e) Entire Agreement.
               (i) This Agreement (along with the Restricted Stock Agreement)
sets forth the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes in their entirety all prior
and contemporaneous written and oral agreements, arrangements, understandings,
negotiations, communications, covenants, representations and warranties among
the parties hereto relating to the subject matter hereof.
               (ii) Officer acknowledges that from time to time, the Company may
establish, maintain or distribute the employee manuals or handbooks or personnel
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to

13



--------------------------------------------------------------------------------



 



personal policies and procedures. Such manuals, handbooks and statements are
intended only for general guidance. No policies, procedures or statements of any
nature by or on behalf of the Company (whether written or oral, and whether or
not contained in any the employee manual or handbook or personnel policy
manual), and no acts or practices of any nature, shall be construed to modify
this Agreement.
          (f) Notices. Any and all notices, demands, requests, elections and
other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given (i) upon personal delivery;
(ii) upon confirmation of receipt when sent by facsimile transmission; (iii) one
business day after deposit during normal business hours with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt; (iv) five business days after being sent by first class
(certified or registered) mail, postage prepaid, return receipt requested, in
each case to the following addresses:
If to the Company:
PowerSecure International, Inc.
1609 Heritage Commerce Boulevard
Wake Forest, NC 27587
Attn: Chief Executive Officer
Telephone: (919) 556-3056
Facsimile: (919) 556-3596
With copies to:
Paul R. Hess, Esq.
Kegler, Brown, Hill & Ritter Co., L.P.A.
65 E. State Street, Suite 1800
Columbus, Ohio 43215
Telephone: (614) 462-5400
Facsimile: (614) 464-2634

14



--------------------------------------------------------------------------------



 



If to Officer to:
Christopher T. Hutter
                    
                    
Telephone: (     )                    
Any party hereto may send any notice, demand, request, election or other
communication to the intended recipient at its address set forth above using any
other means (such as expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, demand, request or other
communication shall be deemed to have been given until it is actually received
by the recipient. Any party hereto may change its designated address by giving
written notice to all other parties.
          (g) Waiver. The obligations of any party hereunder may be waived only
with the written consent of the party or parties entitled to the benefits the
obligations so involved. Any waiver of a breach or violation of or default under
any provision of this Agreement shall not be construed or operate as, or
constitute, a waiver of any other or subsequent breach or violation of or
default under that provision or any other provision of this Agreement. The
failure of any party to insist upon strict compliance with any provision of this
Agreement on any one or more occasions shall not be construed or operate as, or
constitute, a continuing waiver of, or an estoppel of that party’s right to
insist upon strict compliance with, that provision or any other provision of
this Agreement.
          (h) Severability. The provisions of this Agreement shall be deemed
severable. If any provision of this Agreement is determined to be illegal,
invalid or unenforceable in any situation: (i) the parties hereto shall agree to
a suitable and equitable provision to be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision; and (ii) the remainder of this Agreement
shall remain in full force and effect, and the application of such provision in
any other situation shall not be affected.
          (i) Counterparts. This Agreement may be executed in any number of
counterparts (including counterparts executed by less than all parties hereto),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
          (j) Headings. The headings used herein are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
          (k) No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, in intended to create or confer and shall not be construed or
operate as creating or conferring, any rights or remedies under or by reason of
this Agreement, upon any Person other than the parties hereto and their
respective successors and permitted assigns.

15



--------------------------------------------------------------------------------



 



          (l) Further Assurances. The parties hereto agree to take or cause to
be taken all actions, which are necessary, convenient or desirable in order to
effect the transactions contemplated by this Agreement.
          (m) Best Efforts. Each of the parties hereto shall act in good faith
and use its best efforts to bring about the transactions contemplated by this
Agreement.
          (n) Expenses. Except as otherwise expressly provided herein, each of
the parties to this Agreement shall pay his or its own costs and expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.
          (o) Construction. In the event an ambiguity or question or intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any of the
provisions of this Agreement.
          (p) Specific Performance. Each of the parties hereto acknowledges and
agrees that the other parties hereto would suffer irreparable damage for which
an adequate remedy at law would not be available in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms or otherwise is breached. Accordingly, each of the parties hereto agrees
that the non-breaching parties shall be entitled to an injunction, restraining
order or other form of equitable relief from any court of competent jurisdiction
to prevent breaches of, and to specifically enforce, the provisions of this
Agreement.
          (q) Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).
Notwithstanding any other provision of this Agreement to the contrary, in the
event that either the Company or Officer reasonable believes that any provision
of this Agreement would subject Officer to any excise or additional tax,
interest, charges or penalties under Section 409A (“409A Charges”), then the
Company shall have the right to take any actions and to modify any provision
hereunder required to comply with Section 409A or to minimize any such 409A
Charges with respect to any payment or benefit due to Officer under this
Agreement, including delaying making or providing payments or benefits due to
Officer hereunder until six months after the date of termination of Officer’s
employment hereunder, provided that all such payments and benefits due to
Officer hereunder that are so delayed or deferred shall be made or provided at
the earliest time practicable without Officer incurring such 409A Charges, and
further provided that any such modification or deferral does not adversely
affect, in any material respect, the economic benefit to Officer of such
payments or benefits.
          (r) Interpretation of Certain Provisions. Except as otherwise
expressly provided herein, as used in this Agreement:
               (i) Any reference to any federal, state, local or foreign statute
or law shall be deemed also to include a reference to all rules and regulations
promulgated thereunder.
               (ii) The term “including” means “including, without limitation”.

16



--------------------------------------------------------------------------------



 



               (iii) The term “Entity” means and includes a corporation,
partnership, limited liability company, joint venture, trust, association,
unincorporated organization, governmental or regulating body or authority, or
any other form of business or entity.
               (iv) The term “Person” means and includes an individual and an
Entity.
               (v) The number and gender of each noun and pronoun and the terms
“Person” and “Persons” and the like shall be construed to mean such number and
gender as the context, the circumstances or its antecedent may require.
               (vi) The terms “hereof”, “herein”, “hereunder” and words of
similar import refer to this Agreement as a whole, and not to any Section,
subsection or clause of this Agreement.
               (vii) Each reference to a Section means such Section of this
Agreement.
               (viii) The term “fiscal year” in reference to the Company shall
mean the year ending December 31, or such other date as the Company designates
as its fiscal year in its financial statements.
* * * * * * * * *

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Employment and Non-Competition Agreement has been
executed and delivered by or on behalf the parties hereto, effective as of the
date first above written.

              THE COMPANY:
 
            POWERSECURE INTERNATIONAL, INC.
 
       
 
  By:   /s/ Sidney Hinton 
 
       
 
      Sidney Hinton, President and CEO
 
            Attest:
 
       
 
  By:   /s/ Basil M. Briggs 
 
       
 
      Basil M. Briggs, Chairman of the Board
 
            EMPLOYEE:
 
            /s/ Christopher T. Hutter           Christopher T. Hutter

18